Citation Nr: 0312520	
Decision Date: 06/11/03    Archive Date: 06/16/03	

DOCKET NO.  99-04 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for IgA nephropathy 
(Berger's disease), to include as residual of Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from June 1968 to 
March 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran entitlement to 
service connection for IgA nephropathy (Berger's disease).

In September 2001, the veteran had a hearing at the RO before 
the undersigned Veterans Law Judge (formerly referred to as a 
Member of the Board).  At that hearing, the veteran submitted 
a medical doctrine in support of his claim.  Pursuant to the 
former provisions of 38 C.F.R. § 20.1304(c), the veteran in 
writing waived RO consideration of the evidence.  See 
generally 67 Fed. Reg. 3099, 3105 ( Jan. 22, 2002) (revised 
38 C.F.R. § 20.1304 to remove the requirement for a written 
waiver of RO consideration prior to review of evidence 
submitted directly to the Board); but see Disabled American 
Veterans v. Principi,  Nos. 02-7304, -7305, -7316, slip op. 
at 22 (Fed. Cir. May 1, 2003) (holding that a written waiver 
of RO consideration of evidence is required prior to review 
of such evidence by the Board).

The Board thereafter received the veteran's claim and the 
veteran was notified in March 2003 that development to obtain 
additional evidence to aid in the adjudication of his claim 
was being undertaken by the Board.  The veteran and his 
representative were provided a letter in April 2003, which 
notified the veteran of the additional evidence obtained and 
provided him a copy of this evidence and an opportunity to 
respond to it with additional evidence or argument.  In May 
2003, the veteran submitted additional argument to the Board.  
Moreover, in a May 2003 Informal Hearing Presentation, the 
veteran's representative waived RO review of the evidence 
developed by the Board.  See Disabled American Veterans v. 
Principi, supra.  Accordingly, this case is ready for 
appellate review.


FINDING OF FACT

IgA nephropathy was not demonstrated in service nor is it 
shown to be in any way attributable to the consequences of 
herbicide or other chemical exposure in Vietnam.  


CONCLUSION OF LAW

IgA nephropathy was not incurred in or aggravated by service 
or shown to have been caused by herbicide exposure therein.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) of 2000.

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran and his representative copies of the 
appealed April 1998 rating decision, a November 1998 
statement of the case, the supplemental statements of the 
case dated in July 2000 and in September 2002, and a December 
2001 Board Remand.  The aforementioned documents provided the 
veteran and his representative notice of the information and 
evidence necessary to substantiate the veteran's claim for 
service connection in accordance with the governing law and 
regulations.  These documents also informed the veteran and 
his representative of the cumulative evidence already having 
been provided to VA, or obtained by VA on the veteran's 
behalf.  And, the December 2001 Board Remand, as well as a 
December 2001 RO letter, served to inform the veteran that 
the Board was undertaking additional development and, in 
effect, notified the veteran of the VCAA, of the evidence 
that VA would obtain, and the evidence that the veteran was 
expected to provide in support of his claim for service 
connection.  Moreover, the record reflects that VA has also 
met its duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  Most notably, copies of 
the veteran's relevant VA and private treatment records, 
medical opinion evidence relevant to the veteran's 
contentions as to the etiology of his IgA nephropathy, and 
additional argument from the veteran and his representative 
have been obtained and associated with the claims folder.  
Therefore, under the circumstances of this case, VA has 
satisfied both its duty to notify and assist the veteran in 
this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Factual Background.

The veteran's service medical records are negative for 
treatment, clinical findings, or a diagnosis pertaining to a 
kidney disorder.  In November and December 1966, the veteran 
was treated on several occasions for bronchitis.  He was also 
treated for pneumonia.  A January 1973 entry shows treatment 
for viral syndrome.  In July 1971 and 1973, the veteran was 
seen for an upper respiratory infection.  Upon medical 
examination in February 1974, for the purpose of the 
veteran's separation from service, the clinical evaluation of 
the veteran's genitourinary system yielded normal findings.

Post service private treatment records, dated in March 1982, 
show treatment for viral syndrome.

The veteran was examined by VA in May 1982.  It was noted 
that the veteran served in Vietnam for approximately 11 
months and was causally, potentially exposed to herbicides.  
It was noted that the veteran reported that helicopters 
sprayed him near his base camp by an unknown substance.  He 
added that he did not usually enter defoliated areas and 
fields but that they all looked normal to him without brown 
or discolored foliage.  The veteran reported no pertinent 
complaints.  The physical examination of the genitourinary 
system revealed no abnormalities.  The laboratory testing 
that was performed during this examination included 
urinalysis and blood chemistry.  No pertinent diagnoses were 
made.  

VA outpatient treatment records show that the veteran was 
first diagnosed as having IgA nephropathy in 1996, when he 
was seen for symptoms associated with renal insufficiency.  
He was hospitalized by VA beginning in October 1996, for 
renal biopsy.  During this period of VA hospital care, it was 
noted that the veteran had no significant past medical 
history.  The veteran again hospitalized by VA beginning in 
September 1998, for treatment related to a worsening of his 
renal failure.

At a personal hearing in January 1991, the veteran described 
physical problems that he encountered during service, to 
include an occasion when he came down with dysentery in 
Vietnam.  He also described problems in service and 
subsequent thereto related to swelling in his stomach area.  
He also related that he was in an area in Vietnam, which was 
sprayed with chemicals to which he was exposed.  The veteran 
described the circumstances attending to his 1996 initial 
diagnosis of IgA nephropathy by VA, and indicated his belief 
that this disorder was more commonly seen in Asia than in the 
United States.

At his September 2001 hearing, the veteran attributed the 
onset of his IgA nephropathy to service and advanced two 
theories as to the basis for his belief.  First, he 
maintained that he developed the renal disorder as a result 
of exposure to Agent Orange while serving in Vietnam.  
Secondly, he maintained the respiratory infections that he 
experienced in service caused him to develop IgA nephropathy.  
The veteran testified that in March 2000, he had a kidney 
transplant and currently was in good health, although taking 
"quite a bit of medication."

At the September 2001 hearing, the veteran submitted excerpts 
from the Merck Medical Manual regarding the nature of IgA.  
The highlighted segments of the excerpts indicate that IgA 
nephropathy (Berger's disease) is a primary renal disease, 
and that the citing cause is unknown.  The excerpts further 
indicate that the presentation of the disease is often an 
episode of gross hematuria, and that the disorder is 
frequently associated with viral upper respiratory infection, 
gastrointestinal infection or flu like symptoms.

Private treatment records, dated in May 1999 and March 2000, 
as well as those received in January 2002, from Emory 
University Hospital indicate that evaluation of the veteran 
for end-stage renal disease was performed in contemplation of 
a renal transplant and subsequent hospitalization for a 
living donor renal transplant.  It was noted, on his initial 
evaluation in May 1999, that the veteran's end-stage renal 
disease was secondary to IgA nephropathy that was first 
detected in 1996, by renal biopsy.  

VA examined the veteran in May 2002 (by QTC examination), for 
his history of renal insufficiency secondary to Berger's 
disease, which, according to his VA (QTC) examiner, was 
diagnosed by renal biopsy in October 1996.  The examiner 
indicated that the veteran underwent a renal transplant in 
March of 2000, and that the veteran has had no problem since 
this transplant.  The examiner added that the veteran's past 
medical history was significant for renal failure (as 
described), hypertension, and chronic obstructive pulmonary 
disease secondary to cigarette smoking.  The 
abdominal/genitourinary examination showed that the veteran 
was obese, and that his abdomen was soft with a right lower 
quadrant horizontal scar secondary to renal transplant.  
There was some hypertrophy of the scar tissue in the distal 
aspect of the scar secondary to subsequent lymphocele repair.  
The abdomen was otherwise soft and nontender with normal 
active bowel sounds.  The genital examination showed a normal 
uncircumcised male phallus with no lesions or discharge 
appreciated.  There were no masses felt.  The scrotum was 
unremarkable.  The examiner also noted that a urinalysis done 
at the time of examination was also unremarkable.

After review of the veteran's medical records and the 
physical examination, the VA (QTC) examiner in May 2002, 
concluded that the veteran did have renal failure presumably 
secondary to Berger's disease/ IgA nephropathy.  The examiner 
opined that he did not believe that this condition was caused 
by any previous viral or upper respiratory infection.  The 
examiner explained that Berger's is a well-known autoimmune 
disorder with no known cause, that he knew of no vector 
hypothesis for the cause of Berger's disease, and that one 
has not been postulated as far as he knew.  The examiner 
noted that no one in the veteran's medical records has even 
suggested a causative factor for his problems.  He commented 
that there is some speculation that the disease may be 
genetic, however; and that some testing should be done on the 
veteran's family members.  He further added that the 
perceived increased incident of Berger's disease in Asia was 
not assumed to be related to the causative factors endemic to 
this region, but was perhaps much more amply explained by the 
fact that screening for Berger's was part of the normal 
health screening in this area.  The examiner concluded that 
the veteran's disease was most like due to a disorder in the 
veteran's immune system that he was likely genetically 
predisposed to.  In an addendum to the VA (QTC) examination 
report dated in May 2002, the VA (QTC) examiner clarified his 
medical opinion, by stating that "Berger's is a well-known 
autoimmune disorder with no known causes, [and] therefore, 
IgA nephropathy (Berger's Disease) was not caused by injury 
or illness in military service."

In March 2003, a VA physician, who is identified as the Chief 
of Nephrology, was asked to review the veteran's claims 
folder with particular reference to his IgA nephropathy.  The 
VA physician noted that IgA nephropathy is the common cause 
of glomerulonephritis worldwide and is common in Asians and 
Caucasians.  The VA physician noted that she had reviewed the 
veteran's complete chart, and that it appeared that he was 
hospitalized in the mid-1960's and found to have red and 
white cells in his urine, when presenting with upper 
respiratory infection.  She observed further, however, that 
in 1973 and 1982, the microscopic examinations of the 
veteran's urine were unremarkable for protein, and red and 
white cells; and that the veteran was found to have normal 
serum creatinine.  She then observed that the next record of 
any renal function was in 1996, 30 years from the veteran's 
initial presentation, with renal insufficiency (serum 
creatinine of 1.8 mg/dl) and proteinuria (7.5 grams).  She 
also observed that the veteran continued to progress rapidly 
to end-stage renal disease, and that the veteran began 
dialytic therapy in 1998, and underwent a kidney transplant 
in 2000.  After reviewing the veteran's chart and the natural 
history of IgA nephropathy, the VA physician opined that 
there appeared to be no relationship between the veteran's 
service and the Vietnam War, and the development of IgA 
nephropathy.

III.  Analysis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval or air service, 
served in the Republic of Vietnam shall be presumed to have 
been exposed, during such service, to an herbicide agent 
during such service unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service:  Chloracne or other acneiform 
diseases, consistent with chloracne, Hodgkin's disease, 
multiple myeloma, nonHodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancers of the lung, bronchus, 
larynx or trachea), soft tissue sarcoma and Type II diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes).  38 C.F.R. § 3.309(e).  

The veteran's active duty included service in Vietnam during 
the Vietnam Era.  The veteran contends that he was exposed to 
Agent Orange or other herbicide agents during that period of 
service.  He maintains that he developed IgA nephropathy as a 
result of his military service.

Here, the evidence shows that the veteran has IgA nephropathy 
(Berger's disease).  This condition is not listed as disease 
that may be presumptively service-connected based on Agent 
Orange exposure in service, under the above-noted statutory 
and regulatory criteria.

Notwithstanding the above, the veteran is entitled to a grant 
of service connection for IgA nephropathy if it can be shown 
the disorder had its direct onset in service, or is otherwise 
attributable thereto.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  

The veteran's service medical records are negative for any 
complaints, findings or diagnoses of IgA nephropathy.  
Similarly, no pertinent abnormal renal findings were shown at 
a May 1982 post service comprehensive VA examination, which 
included blood and urine studies.  Significantly, the 
veteran's IgA nephropathy was, as established by competent 
medical evidence, first diagnosed in 1996, almost 25 years 
after his period of service.  As such, the evidence of record 
reflects that this condition developed too remote in time 
from service to support the veteran's contention that it is 
directly related his period of service, absent competent 
medical opinion evidence to this effect.  In this context, 
there is no competent evidence of record that establishes 
that the veteran's IgA nephropathy was either manifested in 
service or immediately thereafter, or that it results from 
exposure to herbicide agents, including Agent Orange.  
Indeed, the medical opinion evidence obtained in May 2002, 
and in March 2003, from both QTC and VA physicians who have 
separately reviewed the veteran's pertinent medical history, 
makes no etiological relationship between the veteran's IgA 
nephropathy and his period of military service, including his 
service in Vietnam.  Rather each of the reviewing physicians 
specifically concluded that the veteran's disorder is not 
attributable in any way to his military service.

Although the veteran asserts that his IgA nephropathy is 
related to service, the Board notes that the veteran is not 
shown by the record to have any medical expertise in this 
matter.  Accordingly, his contention as to the etiology of 
his disorder is not competent, particularly when not 
supported by medical authority.  Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991).  Thus, his contention as to the 
etiology of his disorder is of very little probative value, 
particularly when competent medical opinion evidence, to 
include that from a professional with expertise in the field 
of nephrology, does not provide any medical authority for the 
veteran's theory.  Therefore, after consideration of all the 
evidence, including the medical literature concerning IgA 
nephropathy, the Board determines that the evidence of record 
does not support a finding that the veteran's IgA 
nephropathy, which was diagnosed in 1996, was manifested 
during service or shortly thereafter, or is related to any 
incident of service, to include the veteran's presumed 
exposure to Agent Orange therein.  Accordingly, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for IgA nephropathy.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
The appeal is denied.




ORDER

Service connection for IgA nephropathy (Berger's disease) is 
denied.  



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

